Virginia Jones appeals a judgment of the Court of Common Pleas, Juvenile Division, of Licking County, Ohio, overruling her motion to intervene as a party for the purpose of seeking custody of her five minor grandchildren. Appellant assigns a single error to the trial court:
ASSIGNMENT OF ERROR
 THE TRIAL COURT ERRED AND/OR ABUSED ITS DISCRETION IN DENYING VIRGINIA JONES' MOTION TO INTERVENE.
In its judgment entry of September 21, 1998, the trial court found appellant had no standing to intervene in the case. The trial court noted it had conducted a hearing on the written motion of the Licking County Department of Human Services and had permanently terminated the parent's rights. The trial court found permanent custody of all five children had been granted to the agency, and therefore the maternal grandmother was no longer the legal grand mother and had no standing to intervene.
We have reviewed the record, and we find appellant's motion to intervene was filed 17 days after the permanent custody hearing. The joinder of parties in a juvenile matter is within the sound discretion of the trial court pursuant to Juv. R. 2 and In Re: Franklin, (1993), 88 Ohio App. 3d 277. As the guardian ad litem asserts in his brief, in order to prevail upon a claim a trial court has abused its discretion, the appellant must establish the actions of the trial court were unreasonable, arbitrary, or unconscionable, In Re: Adoption ofRidenour (1991), 61 Ohio St. 3d 319. R.C. 2151.353 provides a juvenile court may award legal custody of the child to either parent or to any other person who, prior to the dispositional hearing, files a motion requesting legal custody of the child. In the case at bar, appellant's motion was untimely filed pursuant to statute.
We find the trial court did not err in finding appellant's motion was untimely and in also finding appellant had no legal standing to intervene after her daughter's parental rights in these children had been terminated. Accordingly, the assignment of error is overruled.
For the foregoing reasons, the judgment of the Court of Common Pleas, Juvenile Division, of Licking County, Ohio is affirmed.
By Gwin, P.J., Reader, J., and Wise, J., concur
--------------------
--------------------
                                       -------------------- JUDGES
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Licking County Court of Common Pleas, Juvenile Division, is affirmed. Costs to appellant.
--------------------
--------------------
                                       -------------------- JUDGES